DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/13/2022 has been entered. Claims 1-3,6,9 and 13-18 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are pending in this application, with claims 1 and 13 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant’s arguments with respect to rejection of Claims 1 and 13 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	

Claim Objections
Claims 9-10 are objected to because of the following informalities:
In claim 9, line 4, the phrase “QoS/UE data bearer” should be corrected to “QoS or UE data bearer”
In claim 10, line 4, the phrase “DRB ID/LCID” is not clear
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation "the core network" in line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,7,13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0368109 Al, hereinafter referred to as “Kim”) in view of KE et al. (US 2021/0144579 Al, hereinafter referred to as “Ke”) and further in view of Jain et al. (WO 2018/063453 Al, hereinafter referred to as “Jain”).
	
Regarding claims 1 and 13, Kim discloses a method performed by a first wireless communication node (Kim Fig.8 Ref:800 Para[0132] The CU (i.e. first wireless communication node)), the method comprising: transmitting a data radio bearer (DRB) setup request message (Kim Fig.8 Ref:S810 Para[0132-133] The CU sends UE context setup request message (i.e. DRB setup request message)) to each of at least one second wireless communication node (Kim Fig.8 Ref:850 Para[0132] The DU (i.e. second wireless communication node)), wherein the DRB setup request message contains an identity of a plurality of DRBs and at least one of a Quality of Service (QoS) flow and a user equipment (UE) data bearer mapped to each of the plurality of DRBs, respectively (Kim Fig.8 Para[0132] The UE context setup request contains DRB configuration (i.e. DRB ID) and uplink configuration (i.e. QoS flow and UE bearer), see Para[0193-217]); receiving a DRB setup response message from each of the at least one second wireless communication node (Kim Fig.8 Ref:S820 Para[0134] The DU sends UE context setup response message (i.e. DRB setup response)), wherein each DRB setup response message contains a first list of at least one of QoS flows and UE data bearers failed to be setup by a respective one of the at least one second wireless communication node (Kim Fig.8 Para[0134] The response message contains information for DRBs of which setting failed (i.e. first list). The response contains DRB information and uplink configuration, see Para[0193-217]) and a second list of at least one of QoS flows and UE data bearers successfully setup by the respective one of the at least one second wireless communication node (Kim Fig.8 Para[0134] The response message contains information for DRBs of which setting was successful (i.e. second list). The response contains DRB configuration and uplink configuration, see Para[0193-217]).
Kim does not explicitly disclose based on each of the first and second lists, determining at least one DRB and at least one QoS flow mapped to the at least one DRB supported by each of the at least one second wireless communication node; and configuring each of the at least one second wireless communication node to support the at least one DRB and the at least one QoS flow/UE data bearer.
However, Ke from the same field of invention discloses based on each of the first and second lists, determining at least one DRB and at least one QoS flow mapped to the at least one DRB supported by each of the at least one second wireless communication node (Ke Fig.8 Ref:802 Para[0135-137,0148-150] The master base station (i.e. wireless communication node) receives second base station (i.e. second wireless communication node) setup response message which contains QoS flow IDs and DRB IDs which are accepted or rejected (i.e. first and second lists). The master base station determines mapping relationship between DRB ID and QoS flow ID supported by the second base station, see Para[0151]); and configuring each of the at least one second wireless communication node to support the at least one DRB and the at least one QoS flow/UE data bearer (Ke Fig.8 Ref:805 Para[0158] The master base station notifies the second base station for the bearer setup).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “based on each of the first and second lists, determining at least one DRB and at least one QoS flow mapped to the at least one DRB supported by each of the at least one second wireless communication node; and configuring each of the at least one second wireless communication node to support the at least one DRB and the at least one QoS flow/UE data bearer” as taught by Ke. The suggestion/motivation would have been to efficiently setup, configure, control and manager a connection (Ke Para[0006]).
Kim in view of Ke does not explicitly disclose wherein the DRB setup request message further comprises a discard timer.
However, Jain from the same field of invention discloses wherein the DRB setup request message further comprises a discard timer (Jain Fig.3 Ref:336,344 Page:21 Lines:3-8 The MME sends S1-AP initial context setup request (i.e. DRB setup request) with backoff timer (i.e. discard timer)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Ke to have the feature of “wherein the DRB setup request message further comprises a discard timer” as taught by Jain. The suggestion/motivation would have been for overload control of control plane (Jain Page:1).



Specifically for claim 13, Kim discloses the wireless communication node that includes a transceiver (Kim Fig.17 Ref:1720,1730 Para[0232] The transmitter and receiver) and a processor (Kim Fig.17 Ref:1710 Para[0234] The controller contains a processor).
Regarding claims 2 and 14, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim further discloses wherein the DRB setup request message further contains at least one of the following: identification (ID) of the UE, wherein the UE transmits and receives data packets forwarded by each of the at least one second wireless communication node (Kim Para[0194-197] The different UE IDs are used for communication between CU and DU for F1 interface), a UE data bearer ID (Not given patentable weight due to non-selective option in the claim), QoS parameters associated with the UE data bearer ID (Not given patentable weight due to non-selective option in the claim), and an uplink (UL) UE aggregated max flow bit rate (AMBR) (Not given patentable weight due to non-selective option in the claim).

Regarding claims 7 and 19, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim further discloses wherein the DRB setup response message contains, for each QoS flow contained in the first and second lists, at least one of: QoS flow information (QFI) (Not given patentable weight due to non-selective option in the claim), identification (ID) of the UE (Kim Para[0194-197] The different UE IDs are used for communication between CU and DU for F1 interface), a UE bearer ID (Not given patentable weight due to non-selective option in the claim) and a DRB ID (Not given patentable weight due to non-selective option in the claim).
Regarding claims 4 and 16, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. The claims 4 and 16 recite wherein the QoS parameters comprise at least one of: a packet delay budget (PDB), a packet error rate (PER), a priority level, a delay critical indication, an average window period, a maximum data burst volume, a guaranteed bit rate (GBR), a 5G QoS Indicator (5QI), and QoS flow information (QFI) (Not given patentable weight due to non-selective option in the claims 2 and 14 for QoS parameters).



Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ke, Jain and further in view of Cai (US 2016/0088127 Al, hereinafter referred to as “Cai”).

Regarding claims 3 and 15, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose wherein the discard timer is configured by the first wireless communication node, wherein the discard timer expires when a latency associated with forwarding a data packet in a transmission path including the at least one second wireless communication node exceeds a predetermined threshold value, and wherein when the discard timer expires the data packet is discarded.


However, Cai from a similar field of invention discloses wherein the discard timer is configured by the first wireless communication node (Cai Fig.5,6 Para[0091-93,0097] The discard timer is configured), wherein the discard timer expires when a latency associated with forwarding a data packet in a transmission path including the at least one second wireless communication node exceeds a predetermined threshold value (Cai Fig.5,6 Para[0097] The discard timer is configured according to buffering delay (i.e. latency) and when it expires (i.e. exceed timer threshold), the PDCP PDU is removed), and wherein when the discard timer expires the data packet is discarded (Cai Fig.5,6 Para[0085] The PDCP PDU (i.e. data packet) is removed when discard timer expires).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “wherein the discard timer is configured by the first wireless communication node, wherein the discard timer expires when a latency associated with forwarding a data packet in a transmission path including the at least one second wireless communication node exceeds a predetermined threshold value, and wherein when the discard timer expires the data packet is discarded” as taught by Cai. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Cai Para[0006]).



Claims 5-6,8-12,17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ke, Jain and further in view of DESHMUKH et al. (US 2021/0243672 Al, hereinafter referred to as “Deshmukh”).

Regarding claims 5 and 17, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose wherein the DRB setup request message further contains routing configuration information.
However, Deshmukh from a similar field of invention discloses wherein the DRB setup request message further contains routing configuration information (Deshmukh Fig.5 Para[0028-40,0089] The DRB (i.e. F1 AP message) is used for adaptation layer configuration which contains routing update information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “wherein the DRB setup request message further contains routing configuration information” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).

Regarding claims 6 and 18, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose wherein the routing configuration information comprises at least one of: a routing index, a transmission direction, a destination ID, a next hop ID, a weighting parameter associated with each respective route, a number of hops required for each respective route, a DRB ID associated with each respective route, and a logical channel identifier (LCID) associated with each respective route.
However, Deshmukh from a similar field of invention discloses wherein the routing configuration information comprises at least one of: a routing index (Deshmukh Fig.5 Para[0070] The routing information contains route ID (i.e. route index)), a transmission direction (Not given patentable weight due to non-selective option in the claim), a destination ID (Not given patentable weight due to non-selective option in the claim), a next hop ID (Not given patentable weight due to non-selective option in the claim), a weighting parameter associated with each respective route (Not given patentable weight due to non-selective option in the claim), a number of hops required for each respective route (Not given patentable weight due to non-selective option in the claim), a DRB ID associated with each respective route (Not given patentable weight due to non-selective option in the claim), and a logical channel identifier (LCID) associated with each respective route (Not given patentable weight due to non-selective option in the claim).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “wherein the routing configuration information comprises a routing index” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).

Regarding claims 8 and 20, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim further discloses wherein: the first wireless communication node comprises a donor Central Unit (CU) of a split- architecture network; and the at least one second wireless communication node comprises: a donor Distributed Unit (DU) of the split-architecture network (Kim discloses message exchange between CU and DU, see Fig.8). Kim in view of Ke and Jain does not explicitly disclose an Integrated Access and Backhaul (IAB) node comprising a DU part and mobile terminated (MT) part; and wherein the donor CU transmits a DRB setup request message to each of the donor DU and the DU part of the IAB node, and receives a DRB setup response message from each of the donor DU and the DU part of the IAB node. 
However, Deshmukh from a similar field of invention discloses an Integrated Access and Backhaul (IAB) node comprising a DU part and mobile terminated (MT) part; and wherein the donor CU transmits a DRB setup request message to each of the donor DU and the DU part of the IAB node, and receives a DRB setup response message from each of the donor DU and the DU part of the IAB node (Deshmukh Fig.2A,4A Para[0055-65] The communication between IAB node CU and DU, the DU and MT part of the IAB node is disclosed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “an Integrated Access and Backhaul (IAB) node comprising a DU part and mobile terminated (MT) part; and wherein the donor CU transmits a DRB setup request message to each of the donor DU and the DU part of the IAB node, and receives a DRB setup response message from each of the donor DU and the DU part of the IAB node” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).

Regarding claim 9, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose the donor DU transmitting a Radio Resource Control (RRC) reconfiguration message to the MT part of the IAB node, wherein the RRC reconfiguration message contains at least one of: identification (ID) of the UE, a UE bearer ID, QoS flow/UE data bearer to DRB mapping information, QoS parameters and discard timer information; receiving a RRC reconfiguration complete message from the MT part of the IAB node.
However, Deshmukh from a similar field of invention discloses the donor DU transmitting a Radio Resource Control (RRC) reconfiguration message to the MT part of the IAB node, wherein the RRC reconfiguration message contains at least one of: identification (ID) of the UE (Deshmukh Fig.5 Para[0061,0089] The donor CU sends configuration message to the IAB node which includes UE ID), a UE bearer ID (Not given patentable weight due to non-selective option in the claim), QoS flow/UE data bearer to DRB mapping information (Not given patentable weight due to non-selective option in the claim), QoS parameters and discard timer information (Not given patentable weight due to non-selective option in the claim); receiving a RRC reconfiguration complete message from the MT part of the IAB node (Deshmukh Fig.5 Para[0061,0089] The donor CU receives configuration complete message from the IAB node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “the donor DU transmitting a Radio Resource Control (RRC) reconfiguration message to the MT part of the IAB node, wherein the RRC reconfiguration message contains identification (ID) of the UE; receiving a RRC reconfiguration complete message from the MT part of the IAB node” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).


Regarding claim 10, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose wherein the RRC reconfiguration message further comprising routing configuration information comprising at least one of: a routing index, a transmission direction, a destination ID, a next hop ID, a weighting parameter associated with each respective route, a number of hops required for each respective route and a DRB ID/LCID associated with each respective route.
However, Deshmukh from a similar field of invention discloses wherein the RRC reconfiguration message further comprising routing configuration information comprising at least one of: a routing index (Not given patentable weight due to non-selective option in the claim), a transmission direction (Not given patentable weight due to non-selective option in the claim), a destination ID (Deshmukh Fig.5 Para[0079,0089] The CU sends routing information in reconfiguration message. The routing information includes destination DU ID), a next hop ID (Not given patentable weight due to non-selective option in the claim), a weighting parameter associated with each respective route (Not given patentable weight due to non-selective option in the claim), a number of hops required for each respective route (Not given patentable weight due to non-selective option in the claim) and a DRB ID (Not given patentable weight due to non-selective option in the claim)/LCID associated with each respective route (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “wherein the RRC reconfiguration message further comprising routing configuration information comprising a destination ID” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).

Regarding claim 11, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose wherein: the first wireless communication node comprises a donor Integrated Access and Backhaul (IAB) node; and the at least one second wireless communication node comprises: an intermediate IAB node; and a serving IAB node directly connect to the UE; and wherein the donor IAB node transmits a DRB setup request message to each of the intermediate and serving IAB nodes, and receives a DRB setup response message from each of the intermediate and serving IAB nodes.
However, Deshmukh from a similar field of invention discloses wherein: the first wireless communication node comprises a donor Integrated Access and Backhaul (IAB) node; and the at least one second wireless communication node comprises: an intermediate IAB node; and a serving IAB node directly connect to the UE; and wherein the donor IAB node transmits a DRB setup request message to each of the intermediate and serving IAB nodes, and receives a DRB setup response message from each of the intermediate and serving IAB nodes (Deshmukh Fig.1,2A Para[0055-65] The communication between IAB node CU and DU, the DU and MT part of the IAB node is disclosed. The serving and intermediate nodes are disclosed).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “wherein: the first wireless communication node comprises a donor Integrated Access and Backhaul (IAB) node; and the at least one second wireless communication node comprises: an intermediate IAB node; and a serving IAB node directly connect to the UE; and wherein the donor IAB node transmits a DRB setup request message to each of the intermediate and serving IAB nodes, and receives a DRB setup response message from each of the intermediate and serving IAB nodes” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).

Regarding claim 12, Kim in view of Ke and Jain discloses the method and the wireless communication node as explained above for Claim 1. Kim in view of Ke and Jain does not explicitly disclose wherein: the first wireless communication node comprises a serving Integrated Access and Backhaul (IAB) node directly connected to the UE; and the at least one second wireless communication node comprises: a donor IAB node; and an intermediate IAB node disposed between serving IAB node and the donor IAB node in a transmission path for forwarding data packets to the UE from the core network; and wherein the serving IAB node transmits a DRB setup request message to each of the donor and intermediate IAB nodes, and receives a DRB setup response message from each of the donor and intermediate IAB nodes.
However, Deshmukh from a similar field of invention discloses wherein: the first wireless communication node comprises a serving Integrated Access and Backhaul (IAB) node directly connected to the UE; and the at least one second wireless communication node comprises: a donor IAB node; and an intermediate IAB node disposed between serving IAB node and the donor IAB node in a transmission path for forwarding data packets to the UE from the core network; and wherein the serving IAB node transmits a DRB setup request message to each of the donor and intermediate IAB nodes, and receives a DRB setup response message from each of the donor and intermediate IAB nodes (Deshmukh Fig.1,2A Para[0055-65] The communication between IAB node CU and DU, the DU and MT part of the IAB node is disclosed. The serving and intermediate nodes are disclosed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Ke and Jain to have the feature of “wherein: the first wireless communication node comprises a serving Integrated Access and Backhaul (IAB) node directly connected to the UE; and the at least one second wireless communication node comprises: a donor IAB node; and an intermediate IAB node disposed between serving IAB node and the donor IAB node in a transmission path for forwarding data packets to the UE from the core network; and wherein the serving IAB node transmits a DRB setup request message to each of the donor and intermediate IAB nodes, and receives a DRB setup response message from each of the donor and intermediate IAB nodes” as taught by Deshmukh. The suggestion/motivation would have been to have multi-hop backhauling with flexibility in hop count (Deshmukh Para[0006]).



Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0120750 to Liu (Fig.40 and associated paragraphs).
2.	U.S. Patent Application Publication No. 20190327641 to Mok (Paragraphs:220-221).
3.	U.S. Patent Application Publication No. 2019/0230681 to Han (Paragraphs:222-223).
4.	U.S. Patent Application Publication No. 2019/0313244 to Wang (Paragraphs:274).
5.	Foreign Patent Application Publication No. WO2018210038 to Li.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415